493 S.W.2d 778 (1973)
Frank Lopez SALDANA, Appellant,
v.
The STATE of Texas, Appellee.
No. 46840.
Court of Criminal Appeals of Texas.
May 1, 1973.
C. David Evans, San Antonio, for appellant.
Ted Butler, Dist. Atty., Gordon Armstrong, Nick Rothe and David K. Chapman, Asst. Dist. Attys., San Antonio, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
DALLY, Commissioner.
The conviction is for the sale of heroin; the punishment ten years imprisonment.
The appellant waived a jury and entered a plea of guilty before the court.
The sole ground presented for review is that the trial court erred in not granting the appellant's motion for probation.
The record reflects that the trial court had reviewed a probation officer's presentence investigation report prior to sentencing the appellant.
When the trial is before the court, and a motion for probation is filed, the trial judge has the absolute and unreviewable discretion either to refuse or to grant probation. See Kirven v. State, 492 S.W.2d 468 (Tex.Cr.App.1973); Nichol v. State, 480 S.W.2d 222 (Tex.Cr.App.1972); Quiroga v. State, 478 S.W.2d 466 (Tex.Cr.App. 1972); Brown v. State, 478 S.W.2d 550 (Tex.Cr.App.1972); Jackson v. State, 474 S.W.2d 237 (Tex.Cr.App.1971); McNeese v. State, 468 S.W.2d 800 (Tex.Cr.App. 1971); Trautschold v. State, 466 S.W.2d 586 (Tex.Cr.App.1971); Martin v. State, 452 S.W.2d 481 (Tex.Cr.App.1970) and Redd v. State, 438 S.W.2d 565 (Tex.Cr.App. 1969).
The appellant's ground of error is overruled and the judgment is affirmed.
Opinion approved by the Court.